2:07-cr-00924-DCN       Date Filed 07/13/20      Entry Number 1018           Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

     UNITED STATES OF AMERICA,              )
                                            )
                                            )              No. 2:07-cr-00924-DCN
                                            )
                 vs.                        )
                                            )                    ORDER
     HENRY P. BENNETT, JR.,                 )
                                            )
                       Defendant.           )
     ______________________________________ )

            The following matter is before the court on Henry P. Bennett’s (“Bennett”) pro se

     motion to reconsider the court’s April 1, 2020 order, ECF No. 1008, whereby the court

     denied Bennett’s motion to reduce his sentence pursuant to the First Step Act of 2018,

     Formerly Incarcerated Reenter Society Transformed Safely Transitioning Every Person

     Act, Pub. L. No. 115-391, 132 Stat. 5194 (2018) (“First Step Act”). ECF No. 1010.

                                       I. BACKGROUND

            On March 23, 2019, Bennett filed a motion for a reduction of his sentence

     pursuant to the First Step Act of 2018. ECF No. 993. On April 11, 2019, the government

     responded to defendant’s motion, ECF No. 996, to which Bennett replied on July 22,

     2019, ECF No. 998. The government filed a sur-reply on March 12, 2020, ECF No.

     1006. On April 1, 2020, the court denied Bennett’s motion to reduce his sentence

     pursuant to the First Step Act of 2018. ECF No. 1008. On April 14, 2020, Bennett pro se

     motion to reconsider the court’s April 1, 2020 order. ECF No. 1010. The deadline to file

     a response to the motion has passed without the government filing a response or

     indicating to the court their intention to file a response. Local Crim. Rule 12.04. The

     motion has been fully briefed and is now ripe for the court’s review.

                                                  1
2:07-cr-00924-DCN       Date Filed 07/13/20       Entry Number 1018          Page 2 of 3




                                          II.   STANDARD

            Pro se complaints and petitions should be construed liberally by this court and are

     held to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke,

     574 F.2d 1147, 1151 (4th Cir. 1978), cert. denied, 439 U.S. 970 (1978). Courts

     classify pro se pleadings from prisoners according to their contents, without regard to

     their captions. United States v. Winestock, 340 F.3d 200, 203 (4th Cir. 2003). A federal

     district court is charged with liberally construing a complaint or petition filed by a pro se

     litigant to allow the development of a potentially meritorious case. See Hughes v.

     Rowe, 449 U.S. 5, 9 (1980). Liberal construction, however, does not mean that the court

     can ignore a clear failure in the pleading to allege facts that set forth a cognizable claim.

     See Weller v. Dep’t of Soc. Servs., 901 F.2d 387, 390–91 (4th Cir. 1990).

                                         III.   DISCUSSION

            If the court did have the jurisdiction to resolve Bennett’s motion to reconsider, it

     would deny the motion. Bennett argues that a district court in West Virginia used the

     same rationale this court used to deny his motion under the § 3553(a) factors to grant a

     motion for relief under the First Step Act. ECF No. 1010 at 3–5 (citing United States v.

     Ayala, 469 F. Supp. 2d 357 (W.D. Va. 2007)). Upon the court’s review of Ayala, there is

     nothing in that decision that indicates that the court was ruling on a First Step Act motion

     or considered the sentencing factors in 18 U.S.C. § 3553(a). The court found no such

     record of a First Step Act with the facts as described by Bennett in his motion. Even if

     the court had found such a ruling from a West Virginia district court, it would have no

     impact on this instant motion. Whether to grant relief, and the extent of such relief, under

     the First Step Act is within the sound discretion of the district court. § 404(c), 132 Stat.



                                                   2
2:07-cr-00924-DCN        Date Filed 07/13/20       Entry Number 1018        Page 3 of 3




     at 5222. As the court explained in its April 1, 2020 order, the court originally denied

     Bennet’s motion for relief under the First Step Act based on its analysis the § 3553(a)

     factors. There is nothing in the record or in this motion that changes the court’s original

     analysis, and a ruling in a district court does not bind this court.

             Furthermore, the procedural framework that applies under the First Step Act is 18

     U.S.C. § 3582(c)(1)(B). United States v. Wirsing, 943 F.3d 175, 185 (4th Cir. 2019), as

     amended (Nov. 21, 2019). This framework provides the court the discretion to “modify

     an imposed term of imprisonment to the extent otherwise expressly permitted by statute

     or by Rule 35 of the Federal Rules of Criminal Procedure.” § 3582(c)(1)(B). The First

     Step Act permits the court one—and only one—opportunity to entertain a motion under

     that statute. First Step Act § 404(c), 132 Stat. at 5222. Because Bennett does not

     otherwise qualify for a modification of his term of imprisonment under § 3582(c) or Rule

     35, the court lacks jurisdiction to grant Bennett’s motion to reconsider after ruling on the

     merits of his original motion for a sentence reduction under the First Step Act.

             Bennett’s motion is, therefore, DENIED.

             AND IT IS SO ORDERED.




                                                     DAVID C. NORTON
                                                     UNITED STATES DISTRICT JUDGE


     July 13, 2020
     Charleston, South Carolina

                                                    3
